Case 1:18-cv-09282-GBD Document 6 Filed 10/11/18 Page 1 of 1

AO 440 (Rev. 06/|2) Summons in o Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

DOAR RlECK KALEY & MACK

 

PIaili!{(f(r)

v. Civil Action No.

R|CHARD GATES

 

Dejem!am(s)
SUMMONS lN A CIVIL ACTION

TOZ (Defendam '.r name and address)

RlCHARD GATES
206 VlRG|NlA AVENUE
RICHMOND, VlRG|NlA 23226

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attomey,
whose name and address are: JOEL A_ S|EGEL_ ESQ_

217 BROADWAY

SUITE 707
NEW YORK. NY 10007

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK 0F COURT

Date:

 

 

Signarure ofCIerk or Deputy Clerk

